Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to Pre-Appeal/Appeal Brief Request filed on 02/15/2021:
Claims 1-20 have been examined.
Claims 1-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Jason Jennings (Reg. No.: 64,391) in a telephone interview on 09/15/2021. The application has been amended as follows: 
In the claims: 
10. (Currently Amended) An agricultural machine, comprising: 
a frame; 
a marker assembly coupled to the frame, the marker assembly including a support arm and an associated marker component coupled to the support arm, the support arm configured to be coupled to and extend from the frame such that, when the agricultural machine makes a pass across a field along a given swath, a portion of the support arm extends across or is positioned over at least a portion of an adjacent swath within the field to allow the marker component to generate a mark along the adjacent swath, wherein the adjacent swath is a swath within the field along which the agricultural machine will make a subsequent pass across the field after completing the pass across the field along the given swath; 
a sensor provided in association with the marker assembly, the sensor being configured to detect a parameter indicative of a field condition associated with the adjacent swath; and 
a controller communicatively coupled to the sensor, the controller being configured to monitor the field condition based on sensor data received from the sensor.

Response to Applicant’s Arguments in the Pre-Appeal/Appeal Brief Request
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Yokoyama (US Pat. No.: 10295998B2) taken either individually or in combination with other prior art of Dima (Pub. No.: US 2019/0021226A1), Schleusner (Pub. No.: US 2018/0000011A1), Pollklas (US Pat. 5749783), Hale (US Pat. No.: 5991687), Ramsauer (Pub. No.: US 2017/0105337A1), Wang (Pub. No.: US 2014/0070935A1) and Charnenka (Pub. No.: US 2018/0155884A1), who describe an agricultural work vehicle capable of communicating with a host computer and capable of being steered by a remote control device so as to enable the agricultural work vehicle to link with the host computer and perform in an optimum work form, wherein the agricultural work vehicle is provided with a position calculation means measuring the position of the machine body, a steering actuator operating a steering device, a shifting means, and a control device controlling them; an optimum working speed and an optimum work driving value calculated from past and current weather information, field information, work information, work machine information, and crop information transmitted from the host computer to the control device; the agricultural work vehicle controlled and caused to work at the optimum working speed and the optimum work driving value along a set travel path.
Applicant’s arguments in remarks filed with Pre-Appeal/Appeal Brief Request on 02/15/2021 were persuasive.
Therefore, in performing additional search in response to the applicant’s arguments, the examiner was able to find the closest prior art of record, which is Paramoshko (Pub. No.: RU 2009127622A) taken either individually or in combination with other prior art of Diekhans (Pub. No.: US 2012/0265412A1) and Jo (Pub. No.: US 2014/0303905A), who describe method for producing green agricultural products that involves (a) planting seeds or seedlings of plants, (b) cultivating the seeds or seedlings, and fertilizing the seeds or seedlings, (c) destroying pests and their larva from the seeds or seedlings, and removing fruits, and (d) preparing soil for the following year by providing apparatus comprising terminated unprofitable shaft electric locomotives, trolleys, ties, rails of narrow gauge railroads, trolley lines, arcuate timberings of 
In regards to claims 1-20, Yokoyama (US Pat. No.: 10295998B2) and Paramoshko (Pub. No.: RU 2009127622A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
controlling, with a computing device, at least one operating parameter associated with the operation of the agricultural machine as the agricultural machine makes a first pass across a field to perform an agricultural operation along a first swath within the field, the agricultural machine including a support arm extending therefrom such that a portion of the support arm extends across or is positioned over at least a portion of an adjacent second swath within the field, wherein the adjacent swath is a swath within the field along which the agricultural machine will make a subsequent pass across the field after completing the pass across the field along the given swath; 
monitoring, with the computing device, a field condition associated with the adjacent to be processed second swath as the agricultural machine makes the first pass across the field based on data received from a sensor provided in association with the support arm; and 
adjusting, with the computing device, the at least one operating parameter of the agricultural machine as the agricultural machine makes a second pass across the field to perform the agricultural operation along the adjacent second swath based at least in part on the monitored field condition;
a marker assembly coupled to the frame, the marker assembly including a support arm and an associated marker component coupled to the support arm, the support arm configured to be coupled to and extend from the frame such that, when the agricultural machine makes a pass across a field along a given swath, a portion of the support arm extends across or is positioned over at least a portion of an adjacent swath within the field to allow the marker component to generate a mark along the adjacent swath, wherein the adjacent swath is a swath within the field along which the agricultural machine will make a subsequent pass across the field after completing the pass across the field along the given swath.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662